21-00141-WLH11   Doc 273   Filed 03/04/21   Entered 03/04/21 19:37:11   Pg 1 of 14
21-00141-WLH11   Doc 273   Filed 03/04/21   Entered 03/04/21 19:37:11   Pg 2 of 14
21-00141-WLH11   Doc 273   Filed 03/04/21   Entered 03/04/21 19:37:11   Pg 3 of 14
21-00141-WLH11   Doc 273   Filed 03/04/21   Entered 03/04/21 19:37:11   Pg 4 of 14
21-00141-WLH11   Doc 273   Filed 03/04/21   Entered 03/04/21 19:37:11   Pg 5 of 14
21-00141-WLH11   Doc 273   Filed 03/04/21   Entered 03/04/21 19:37:11   Pg 6 of 14
21-00141-WLH11   Doc 273   Filed 03/04/21   Entered 03/04/21 19:37:11   Pg 7 of 14
21-00141-WLH11   Doc 273   Filed 03/04/21   Entered 03/04/21 19:37:11   Pg 8 of 14
21-00141-WLH11   Doc 273   Filed 03/04/21   Entered 03/04/21 19:37:11   Pg 9 of 14
21-00141-WLH11   Doc 273   Filed 03/04/21   Entered 03/04/21 19:37:11   Pg 10 of 14
21-00141-WLH11   Doc 273   Filed 03/04/21   Entered 03/04/21 19:37:11   Pg 11 of 14
21-00141-WLH11   Doc 273   Filed 03/04/21   Entered 03/04/21 19:37:11   Pg 12 of 14
21-00141-WLH11   Doc 273   Filed 03/04/21   Entered 03/04/21 19:37:11   Pg 13 of 14
21-00141-WLH11   Doc 273   Filed 03/04/21   Entered 03/04/21 19:37:11   Pg 14 of 14
